I vote for the reversal of so much of the order of the Appellate Division as affirmed the order of the Special Term directing the board of elections in printing the tickets for primary elections to disregard the provisions of section 58 of the Election Law, which enacts that the name of a candidate shall not appear more than once on the ballot for the same public office or party position. That this inhibition operates unequally and unfairly on the different members of a party who vote at the election is plain, and if a primary election were a real election the statutory provision would be unconstitutional. (Matter ofHopper v. Britt, 203 N.Y. 144.) But a primary election is not a real election. The whole scheme is extra-constitutional, and to it constitutional safeguards have no application. In my judgment the law is only applicable to such parties or organizations of electors as voluntarily see fit to avail themselves of it. If the adoption of it by an *Page 533 
organization is voluntary the statute must be taken as it is, and complaint cannot be made that it is unfair.
But it is assumed that the statute is mandatory and controlling on political parties or organizations, and that nominations for office by such organizations must be made solely in the method prescribed by the statute. If this be so undoubtedly the argument that the statutory provision is unconstitutional is cogent if not conclusive, for it may be contended that election at the primary is ordinarily a necessary step towards election at the polls. But I deny that the provisions of the Primary Law are controlling on the action of political organizations. I also deny that the legislature can make them so. I adhere to the views expressed by me in the dissenting opinion in the case of People ex rel.Coffey v. Democratic Committee (164 N.Y. 335, 349) that "The liberty of the electors in the exercise of the right vested in them by the Constitution to choose public officers on whatever principle or dictated by whatever motive they see fit, unless those motives contravene common morality and are, therefore, criminal, cannot be denied. It seems to me as absolute as the right to pursue any trade or calling, and, therefore, their right to associate and organize for that purpose is equally great." The present Primary Law, if mandatory, not only denies a body of electors the right to associate with whom they will for the purpose of political action, but assumes to dictate to them how and in what manner they shall select the nominees for office whose election they shall advocate and in whose behalf the organization's machinery and prestige shall be exerted. Hitherto political parties in this state have selected their nominees for office by conventions of delegates, not by the direct vote of members of the party, except in one or two small rural communities. Whether that method or a direct vote will secure the choice of nominees best qualified to fill the offices for which they are candidates may well be the subject of difference of opinion *Page 534 
But that is a question to be determined solely by the electors themselves. It is true the Constitution recognizes the existence of parties, but there is nothing in that instrument which either in terms or by implication authorizes the legislature to regulate party action except as it may punish crimes committed in any organization. It is also true that the government of this state is not a pure democracy, but representative in character; that the people have intrusted the exclusive enactment of the laws to the legislature to such an extent that they have deprived themselves of the power to enact a law even when the question of its enactment is submitted to them by the legislature. But, nevertheless, our government is founded on the doctrine that the source of all the power of government springs from the people, and the people have not wholly alienated their rights but have secured to themselves the ultimate control of government by reserving the right to elect the constitutional officers. For this purpose electors may associate themselves for political action with just such other electors as they please, provided the other electors are willing. They may choose their candidates for public office in such manner as they deem best and at such times as they deem wise. This, in my judgment, is the inherent right of the electors.
The great misfortune of the day is the mania for regulating all human conduct by statute, from responsibility for which few are exempt, since many of our most intelligent and highly educated citizens, who resent as paternalism and socialism legislative interference with affairs in which they are interested, are most persistent in the attempt to regulate by law the conduct of others. The great mass of such laws, wise or unwise, it is within the power of the legislature to enact. But the limits of that power, in my judgment, are passed when public officers assume to dictate to their masters, the electors, the principle on which the latter shall choose them. *Page 535 
If the statute is mandatory, in my opinion, it is unconstitutional and void, and, therefore, mandamus will not lie to compel the board of elections to take any action under it.
GRAY, HISCOCK and CHASE, JJ., concur with VANN, J.; CULLEN, Ch. J., reads dissenting opinion; COLLIN, J., dissents on ground that constitutional provisions do not apply to primary elections; WILLARD BARTLETT, J., absent.
Order affirmed.